Exhibit 10.2
This Amendment to Facility Agreement (the “Facility Amendment”) contains
representations and warranties that the Lenders (“Lenders”) and Insulet
Corporation (“Insulet”) made to each other. These representations and warranties
were made only for the purposes of the signing of the Facility Amendment and
solely for the benefit of the Lenders and Insulet as of specific dates, may be
subject to important limitations and qualifications agreed to by the Lenders and
Insulet in connection with the signing of the Facility Amendment, and may not be
complete. Furthermore, these representations and warranties may have been made
for the purposes of allocating contractual risk between the Lenders and Insulet
instead of establishing these matters as facts, and may or may not have been
accurate as of any specific date and do not purport to be accurate as of the
date of the filing of the Facility Amendment by Insulet with the Securities and
Exchange Commission. Accordingly, you should not rely upon the representations
and warranties contained in the Facility Amendment as characterizations of the
actual state of facts, since they were intended to be for the benefit of, and to
be limited to, the Lenders and Insulet.
AMENDMENT TO FACILITY AGREEMENT
     AMENDMENT dated September 25, 2009 (this “Amendment”) to the FACILITY
AGREEMENT (the “Agreement”), dated as of March 13, 2009 (the “Agreement Date”),
between Insulet Corporation, a Delaware corporation (the “Borrower”), and those
lenders set forth on the signature page hereof (individually, a “Lender” and
together, the “Lenders” and, collectively with the Borrower, the “Parties”),
pursuant to which the Lenders agreed to lend to the Borrower up to $60,000,000,
subject to the terms and conditions set forth in the Agreement. Capitalized
terms used but not otherwise defined herein shall have the respective meanings
assigned to them in the Agreement.
W I T N E S S E T H:
     WHEREAS, on March 31, 2009, the Borrower borrowed from the Lenders an
initial Disbursement of $27,500,000 pursuant to the Agreement (the “Outstanding
Principal Amount”);
     WHEREAS, on the date hereof the Borrower and the Lenders have entered into
a Securities Purchase Agreement (the “SPA”), pursuant to which the Lenders have
agreed to purchase from the Borrower, and the Borrower has agreed to issue and
sell to the Lenders, shares of the Borrower’s Common Stock;
     WHEREAS, concurrently with the Closing (as defined in the SPA), the
Borrower and the Lenders desire that the following events will occur: (i) the
Borrower will prepay in full the Outstanding Principal Amount and accrued and
unpaid interest thereon to such date, (ii) the Notes issued on March 13, 2009 by
the Borrower to the Lenders in the Outstanding Principal Amount (the “Original
Notes”) will be cancelled and (iii) notwithstanding anything in the Agreement to
the contrary, the Lenders will effect a Disbursement of $32,500,000 to the
Borrower pursuant to the Agreement; and
     WHEREAS, in connection with the foregoing, the Parties desire to amend the
Agreement as set forth herein.
     NOW, THEREFORE, in consideration of the mutual agreements set forth herein,
the Lenders and the Borrower agree as follows:
     1. Concurrently with the Closing: (a) the Borrower shall prepay in full the
Outstanding Principal Amount and accrued and unpaid interest thereon to such
date, and upon

 



--------------------------------------------------------------------------------



 



receipt of such prepayment, the Lenders shall cancel the Original Notes; and
(b) notwithstanding anything in the Agreement to the contrary, the Lenders will
effect a Disbursement (the “New Disbursement”) of $32,500,000 (the “New
Principal Amount”) to the Borrower pursuant to the Agreement, and the Borrower
shall deliver to the Lenders Notes for the New Principal Amount in the form
attached hereto as Exhibit A.
     2. Effective as of the Closing:
     (a) The definition of Interest Rate set forth in the Agreement is amended
and restated in its entirety to read as follows: “8.5% simple interest per
annum, payable on the outstanding principal amount of each of the Notes.”
     (b) The definition of Loan set forth in the Agreement is amended to read as
follows: “means the loan to be made available by the Lenders to the Borrower
pursuant to Section 2.2 in the amount of thirty-two million five hundred
thousand Dollars ($32,500,000)”.
     (c) The definition of Notes in the Agreement is amended and restated in its
entirety to read as follows: “means the notes issued to the Lenders evidencing
the Loan in the form attached hereto as Exhibit A.”
     (d) Section 2.2 of the Agreement (“Disbursements”) is amended and restated
in its entirety to read as follows: “Upon the Closing (as defined in that
certain Securities Purchase Agreement, dated as of September 25, 2009, by and
among the Borrower and the Lenders), the Lenders agree to advance to the
Borrower the amount of the Loan (the “Disbursement”).
     (e) The last sentence of Section 2.3 of the Agreement (“Payments”) is
amended to read as follows: “Except in the event that the Lenders deliver a Put
Notice to the Borrower in accordance with the terms of Section 5.4 of the
Agreement, in which case the terms of Section 5.4 of the Agreement shall apply
and no additional amounts per this Section 2.3 shall be due and payable, the
Borrower may prepay the Loan at any time upon payment of the principal amount
outstanding and accrued and unpaid interest thereon to the date of prepayment
plus if such prepayment is effected (a) from the date hereof to April 18, 2010,
5% of such principal amount, (b) from April 19, 2010 to October 18, 2010, 4% of
such principal amount, (c) from October 19, 2010 to April 18, 2011, 3% of such
principal amount, (d) from April 19, 2011 to October 18, 2011, 2% of such
principal amount, and (e) from and after October 19, 2011, zero.”
     (f) Section 2.7 of the Agreement (“Costs, Expenses and Losses”) is amended
and restated in its entirety to read as follows: “If, as a result of any failure
by the Borrower to pay any sums due under this Agreement on the due date
therefor (after the expiration of any applicable grace periods), the Lenders
shall incur costs, expenses and/or losses, by reason of the liquidation or
redeployment of deposits from third parties or in connection with obtaining
funds to maintain any Disbursement, the Borrower shall pay to the Lenders upon
request by the Lenders, the amount of such costs, expenses and/or losses within
fifteen (15) days after receipt by it of a certificate from the Lenders setting

 



--------------------------------------------------------------------------------



 



forth in reasonable detail such costs, expenses and/or losses, along with
supporting documentation. For the purposes of the preceding sentence, “costs,
expenses and/or losses” shall include, without limitation, any interest paid or
payable to carry any unpaid amount and any loss, premium, penalty or expense
which may be incurred in obtaining, liquidating or employing deposits of or
borrowings from third parties in order to make, maintain or fund the Loan or any
portion thereof.”
     (g) Sections 2.9(b) and 2.9(c) (“Delivery of Warrants”) and 2.9(B)
(“Commitment to Provide Funding Fee”) of the Agreement are deleted.
     (h) Section 5.5 of the Agreement (“General Acceleration Provision upon
Events of Default”) is amended to delete the phrase “cancel the Borrower’s right
to request Disbursements and” from the first sentence thereof.
     (i) Schedule 2 to the Agreement is deleted.
     (j) Exhibit A to the Agreement is replaced by Exhibit A attached hereto.
     (k) Exhibit B to the Agreement is deleted.
     3. Notwithstanding anything in the Agreement to the contrary, the
Borrower’s ability to issue Disbursement Requests shall terminate as of the date
of this Amendment.
     4. Except as amended by this Amendment, the Agreement remains in full force
and effect.
     5. The Borrower hereby certifies to the Lenders that the representations
and warranties in Article 3 of the Agreement are true in all material respects
on the date hereof with the same effect as though such representations and
warranties had been made on today’s date.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Lender and the Borrowers have caused
this Amendment to be duly executed as of the date first written above.



            BORROWER:

INSULET CORPORATION
      By:   /s/ Duane DeSisto         Name:   Duane DeSisto        Title:  
Chief Executive Officer     

            LENDERS:

DEERFIELD PRIVATE DESIGN FUND, L.P.
      By:   Deerfield Capital, L.P., its General Partner             By:   J.E.
Flynn Capital LLC, its General Partner             By:   /s/James E. Flynn      
Name:   James E. Flynn      Its: President        DEERFIELD PRIVATE DESIGN
INTERNATIONAL, L.P.
      By:   Deerfield Capital, L.P., its General Partner             By:   J.E.
Flynn Capital LLC, its General Partner             By:   /s/James E. Flynn      
Name:   James E. Flynn      Its: President        DEERFIELD PARTNERS, L.P.
      By:   Deerfield Capital, L.P., its General Partner             By:   J.E.
Flynn Capital LLC, its General Partner             By:   /s/James E. Flynn      
Name:   James E. Flynn      Its: President        DEERFIELD INTERNATIONAL
LIMITED
      By:   /s/James E. Flynn       Name:   James E. Flynn      Its: Authorized
Signatory     



Exhibit A (“Form of Note”) to the Amendment to Facility Agreement has been
omitted in accordance with Item 601(b)(2) of Regulation S-K. Insulet Corporation
will furnish supplementally a copy of the omitted exhibit to the Securities and
Exchange Commission upon request; provided, however, that Insulet Corporation
may request confidential treatment pursuant to Rule 24b-2 of the Securities
Exchange Act of 1934, as amended, for any exhibit so furnished.

 